Citation Nr: 0427277	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1962 and served in the reserves thereafter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for degenerative disc 
disease of the lumbar spine.

In April 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A low back disorder was not noted at the time of entry 
into active duty, and the veteran is presumed to have been in 
sound condition.  

2.  The evidence of record establishes that a low back 
disorder clearly and unmistakably existed prior to service.

3.  The evidence of record establishes that a low back 
disorder increased in severity during service.  

4.  The presumption of soundness has not been rebutted.

5.  There is competent evidence of a nexus between the 
current degenerative disc disease of the lumbar spine and 
service.




CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran asserts that service connection for his low back 
disorder is warranted.  He states that he had sustained an 
injury prior to entering his six months of active duty for 
training and that his back worsened during those six months.  
He contends that service connection based upon aggravation is 
warranted.  The veteran filed his claim for compensation in 
November 2001.

An August 1961 report of medical examination shows that 
clinical evaluation of the spine was normal.  

A March 1962 private medical record shows that the veteran 
sustained an injury to his back in December 1961.  Dr. Rudin 
stated that the veteran had complained of back pain and pain 
down his left lower extremity.  He stated that on the basis 
of history, subjective complaints, and objective findings, he 
determined the veteran had sprain of the musculo-ligamentous 
lower back and radiculitis of the left lumbosacral nerve 
roots, which he stated was probably due to disk protrusion.  
He noted the veteran had last been treated by him on that 
day.

March 1962 orthopedic consult shows that the military 
physician noted the veteran's history of back pain from 
December 1961.  He examined the veteran and stated that while 
he believed the veteran had a qualified back complaint in 
December 1961, he was unable to demonstrate any great deal of 
difficulty at the present.  He noted that x-rays were normal.  

March 1962 and September 1962 reports of medical examination 
show that clinical evaluations of the spine were normal.  

A September 1963 memo indicates that the veteran had been 
placed on light duties during his six months of active duty 
for training from March 1962 to September 1962.  The senior 
unit advisor added that the veteran was now complaining of 
back pain.  He asked that the veteran be examined to 
determine his retention eligibility.

An October 1963 examination report shows that the examiner 
noted the veteran had a flattening of the lumbar lordotic 
curve but that back mobility was essentially normal.  There 
was no paraspinal spasm or localized tenderness except in the 
lumbosacral area and a suggestion of tenderness in the left 
sacroiliac area.  Neurological examination of the lower 
extremities was negative.  The impression was chronic low 
back strain and to rule out early Marie-Strumpell arthritis.

A February 1980 private medical record shows that the veteran 
was seen with low back pain.  The examiner noted the veteran 
had been complaining of low back pain since he was 21, when 
he sustained an injury while playing sports with his brother.  
He stated the veteran's symptoms had included radiation of 
pain down the left sciatic nerve to his toes and recurrences 
during periods of physical exertion with worsening when lying 
in bed. 

A March 1983 private medical record shows that the veteran 
was seen with low back pain.  The physical therapist stated 
that based upon his examination of the veteran, there may 
have been some root impingement on the left which was 
contributing to the low back pain.  

A May 1989 private medical record shows that the veteran was 
seen with low back pain.  He reported having sustained an 
injury when he was 21 while playing basketball with his 
brother.  The examiner stated that the history of recurrent 
low back pain radiating down to the length of the left leg 
and that the absent patellar tendon reflexes strongly 
suggested that the veteran had sustained a recurrent L5-
S1disk herniation and that the veteran had a mild left L4 
radiculopathy.  

An August 1999 letter from a physical therapist indicates 
that the veteran had undergone physical therapy related to 
his low back.  He noted that the veteran denied any current 
injury but that he had been diagnosed with low back "disc 
disease" since he was 21, when he had a lumbar injury.

In an October 2002 letter, Dr, Edward Cohen stated that he 
had treated the veteran since 1970, when the veteran first 
went to him due to lower back pain.  He stated that the 
veteran had explained his activities during his six months of 
active duty, which consisted of repetitive marching and 
running with full back pack and rifle, crawling through 
various infiltration and obstacle courses, and climbing walls 
and other obstacles for the purpose of combat-ready 
preparedness.  Dr. Cohen noted that the veteran had submitted 
medical records from other physicians, whom he named.  He 
diagnosed degenerative disc disease at L4, L5, and S1 and 
concluded that the activities engaged in by the veteran 
during his basic training most certainly aggravated and 
worsened the condition diagnosed by Dr. Rudin prior to his 
induction.  He attributed the diagnosis of degenerative disc 
disease, in part, to the aggravated low back disorder in 
service.

A September 2003 medical opinion shows that the VA physician 
had an opportunity to review the veteran's claims file and 
reported relevant facts.  He stated that based upon his 
review of the record that it showed that the veteran had 
clearly had radicular back pain at a young age just prior to 
enlistment.  He noted that there was a discrepancy in the 
record in that a 1963 record indicated that the veteran had 
been on light duty during his six months of training but that 
such was not shown by the records from that active duty.  
Therefore, he concluded that the veteran had not been put on 
light duty for those six months.  He stated the deterioration 
of the veteran's back was well documented over the past 20+ 
years.  The VA physician determined that the rigors of 
training could have aggravated the pre-existing back 
disorder.  He noted he had been asked to provide an opinion 
as to whether the veteran's current back pathology was 
secondary to the active duty aggravation of the pre-existing 
back disorder.  His response was as follows, in part:

There is no clear cut answer to this 
question since we do not know what the 
anatomic pathology was for his initial 
back complaints.  This makes my opinion 
speculative.  Degenerative spine problems 
do develop with the aging process with or 
without pre-existing back problems as a 
youth.  The records do not show that 
there is no relationship between active 
duty and current problems; rather do 
suggest a possible relationship since his 
symptoms were aggravated during active 
duty.  Therefore a case could be made for 
an association of active duty with 
current back problems - although, in my 
opinion, a rather weak case because of 
the long time hiatus between the two.  My 
opinion is that there is a remote chance 
of an association, which may contribute a 
small component to his current back 
problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2003).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that (1) the 
disease or injury existed prior to service and (2) the 
disease or injury was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

At the time the veteran entered the six months of active 
duty, clinical evaluation of the spine was normal.  Thus, no 
defects of the veteran's spine was noted at entrance.  
Therefore, there is no examination disclosing defects when 
the veteran entered active duty, and the veteran is entitled 
to a presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The Board finds that a low 
back disorder clearly and unmistakably existed prior to 
service.  Initially, the Board notes that the veteran does 
not contest this and in fact has asserted that he had a pre-
existing low back disorder prior to his entrance into active 
duty.  Thus, such finding by the Board has not been refuted 
by the veteran.  Regardless, the Board must base its 
determination on more than just the fact that the veteran 
concedes such finding.

The March 1962 medical record from Dr. Rudin provided that 
the veteran had sustained an injury to his low back in 
December 1961, and he diagnosed the veteran with musculo-
ligamentous lower back and radiculitis of the left 
lumbosacral nerve roots.  This establishes a low back injury 
prior to the veteran's service.  Dr. Rudin stated that he had 
treated the veteran for his low back disorder on the day he 
drafted the letter.  Additionally, in the October 2002 
letter, Dr. Cohen stated that based upon his review of the 
March 1962 medical record from Dr. Rudin, the veteran had a 
low back disorder prior to his entrance into service.  
Lastly, in the September 2003 medical opinion, the VA 
physician stated that the veteran "clearly had radicular 
back pain" prior to enlistment.  The Board finds that these 
three medical documents establish by clear and unmistakable 
evidence that the low back disorder started prior to service.

The question now is whether a low back disorder was 
aggravated during service.  If the answer is yes, then the 
presumption of soundness has not been rebutted.  See 
VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  The Board finds that it cannot rebut the 
presumption of aggravation by clear and unmistakable 
evidence.  While the service medical records show no reports 
of back pain during the six months of active duty, both the 
October 2002 letter from Dr. Cohen and the September 2003 
opinion from the VA physician establish that the veteran's 
low back disorder was aggravated in service.  There is no 
medical evidence in the claims file to refute this finding.  
Therefore, based upon the application of the Office of 
General Counsel opinion, because VA has not been able to 
prove both that the disability clearly and unmistakably 
existed prior to service and was not aggravated in service, 
the presumption of soundness has not been rebutted.  

Accordingly the issue before the Board is whether 
degenerative disc disease was incurred in service.  The Board 
has carefully reviewed the evidence of record and finds that 
the evidence supports a finding that degenerative disc 
disease of the lumbar spine is related to the veteran's 
service.  Dr. Cohen stated in his opinion that he believed 
that the degenerative disc disease of the lumbar spine was, 
in part, related to the veteran's service.  In the VA 
physician's September 2003 opinion, however, he believes that 
a nexus between the current degenerative disc disease of the 
lumbar spine and service is "weak," but that it is 
"possible."  

The Board is responsible for assessing all the evidence of 
record in making its determination of whether or not service 
connection is warranted.  When the veteran was treated in the 
1980's for back pain, he attributed the onset of back pain to 
the injury he had sustained right before he entered service.  
These statements were made by the veteran 20 years before he 
filed a claim with VA, which causes the Board to find them 
especially credible.  A private physician who has been 
treating the veteran since the 1970's has attributed the 
current degenerative disc disease of the lumbar spine, in 
part, to the veteran's service.  While the VA medical opinion 
does not support Dr. Cohen's opinion, it does not refute it 
to the point where the probative value of Dr. Cohen's opinion 
is lessened.  The Board finds that when considering the 
evidence that supports the veteran's claim and that which 
does not, the evidence which supports the claim 
preponderates.  Accordingly, service connection for 
degenerative disc disease of the lumbar spine is granted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



